RECEIVED

Case 5:18-md-02827-EJD Document 462 Filed 08/19/20 Page 1 of 1

Mark E Stoker, MD

5 Landing Place Road
Harwich, Ma. 02645
508-751-0975
markstokerl!7@gmail.com

August 3, 2020
Clerk of the Court
United States District Court Northern District of California San Jose Division

280 South ist Street
San Jose, CA 95113

Subject: Case No. 18-MD-2827-EJD

To whom it may concern;

| received an e-mail notifying me of this class action suit against Apple. I was informed
of my options and one was to object to the terms and legal fees. I do formally object.

| understand the premiss of class action suit and believe that Apple has intentionally
done harm to its customers.

What | object to is the potential legal fees. | may gain $25 but the lawyers can
potentially gain nine figures. There are no amount of billable hours to justify this.

Sincerely yours,

 

<
el

ce

20
se,

=
S 2x0
> Ook

Lu.
co Pp, Ww
<iygks

- i=
S $502
= 0G

er

ie

Ao

GO

=
